DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 28 has been amended.  Claims 1-22, 24-26, 28 and 29 are pending and examined below.

	Allowable Subject Matter	
Claims 1-22, 24-26, 28 and 29 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record WO 2007056743 A1 discloses a system and method for locating cutting accessories such as saw blades that, when actuated by the complementary driver, move relative to the driver. The saw blade is provided with one or more geometric features. The location of these features is identified by a pointer. The pointer is part of a surgical navigation system used to monitor the position of the driver to which the saw blade is attached. Based on the location of the geometric features, data regarding the head of the saw blade are generated. Thus, the surgical navigation has data indicating the position and orientation of the driver and the position of the head of the cutting accessory relative to the driver. Based on these data, the surgical navigation system generates data indicating the position and orientation of the head of the saw blade or like cutting accessory.
As per independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious a controller configured to prompt the user to position said distal tip of said pointer at said checkpoint feature of said tool, to receive position data from said localizer associated with said pointer within said field of view, to compare position data associated with said pointer against said identification data of said memory to determine an identity of said tool, and to present the user with said identity of said tool alongside a predetermined number of identities associated with other tools based on said identification data of said memory on said display.
As per independent claim 26, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious a first tool having a first working end to support the workpiece, a first coupling to engage said receiver of said guide, and a first tool body extending between said first working end and said first coupling with a first checkpoint feature arranged at a first predetermined location that is spaced from the reference point by a first predetermined distance when said first coupling is engaged with said receiver and said mount is attached to the surgical robot; and a second tool having a second working end to support the workpiece, a second coupling to engage said receiver of said guide, and a second tool body extending between said second working end and said second coupling with a second checkpoint feature arranged at a second predetermined location that is spaced from said reference point by a second predetermined distance that is different than said first predetermined distance when said second coupling is engaged with said receiver and said mount is attached to the surgical robot.
As per independent claim 29, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious attaching a tool having a checkpoint feature to the surgical robot; sending a first interface image to the display prompting the user to position a distal tip of the pointer at the checkpoint feature of the tool; tracking the pointer with the localizer to determine position data associated with the pointer; identifying the tool by comparing the position data from the localizer with stored identification data; sending a second interface image to the display presenting the user with the identity of the tool alongside a predetermined number of identities associated with other tools based on the identification data of the memory.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Basil T. Jos/Primary Examiner, Art Unit 3664